Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	
2	Applicant’s arguments after amendments, see pages 6-8, filed 02/12/2021 with respect to rejected under 35 U.S.C. 103 have been fully considered and are persuasive Claims 1-20 are allowed.

Claim Status
3	Claims 1-20 are pending.

Allowable Subject Matter
4	Claims 1-20 are allowed.
	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art or record taken alone or in combination fail to teach or suggest a method for detecting corrosion comprising: identifying every collar signal in the well log, wherein the collar signal is formed from the eddy current in a collar, wherein the collar connects joints in a pipe string together in the casing: removing every collar signal from the well log to obtain a collar-removed signal;
calculating a baseline signal from the collar-removed signal; subtracting the baseline signal from the collar-removed signal to obtain a baseline-subtracted signal calculating an artifact-removed signal with the baseline-subtracted signal; and displaying the artifact-removed signal.; ”. In combination with all the other elements of claim 1.  

	Claims 2-15 are also allowed as they further limit claim 1.
Regarding claim 16 the prior art of record taken alone or in combination fail to teach or suggest a system for detecting corrosion comprising: an information handling system configured to:
identify every collar signal in the well log, wherein the collar signal is formed from the eddy current in a collar, wherein the collar connects joints in a pipe string together in the casing:
remove every collar signal from the well log to obtain a collar-removed signal; calculate a baseline signal from the collar-removed signal;
calculating a baseline signal from the collar-removed signal; subtracting the baseline signal from the collar-removed signal to obtain a baseline-subtracted signal subtract the baseline signal from the collar-removed signal to obtain a baseline-subtracted signal;
calculate an artifact-removed signal with the baseline-subtracted signal; and display the artifact-removed signal”. In combination with all the other elements of claim 16.  

	Claims 17-20 are also allowed as they further limit claim 16.

5	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101.  The examiner can normally be reached on 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        
/LEE E RODAK/Primary Examiner, Art Unit 2868